Citation Nr: 1230266	
Decision Date: 09/04/12    Archive Date: 09/10/12	

DOCKET NO.  07-31 091A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a chronic right knee disability.  

2.  Entitlement to service connection for a chronic left knee disability.  


REPRESENTATION

Appellant represented by:	P. E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran was a member of the U.S. Army National Guard from November 1960 to November 1967, and from February 1968 to April 2002.  The Veteran had verified active duty for training from March 5 to September 4, 1961, and a period of inactive duty for training from December 4 to December 5, 1976.  

This case originally came before the Board of Veterans Appeals (Board) on appeal of a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In a decision of January 2010, the Board denied entitlement to service connection for chronic right and left knee disabilities.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a Memorandum Decision of December 2011, vacated the Board's January 2010 decision, and, in so doing, remanded the case to the Board for further development and adjudication consistent with the Memorandum Decision.  The case is now, once more, before the Board for appellate review.  

For reasons which will become apparent, this appeal is being REMANDED to the RO.  VA will notify you if further action is required on your part.


REMAND

In November 2009, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge at the RO located in Togus, Maine.  At that time, the Veteran was represented by an accredited service organization, the Disabled American Veterans.  However, since the time of that hearing, the Veteran has elected representation by a private attorney.  Significantly, in correspondence of late June 2012, that private attorney requested that the Veteran be afforded a travel board hearing at the VARO located in Togus, Maine.  Pursuant to current administrative procedure, such hearings are scheduled at the RO.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO for the following action:  

The RO should take appropriate action to schedule the Veteran for a hearing before a traveling Veterans Law Judge at the RO located in Togus, Maine.  He should be scheduled for such hearing in accordance with applicable procedures.  The Veteran and his attorney should be informed of the time and place to report.

Thereafter, following completion of the above action, the Veteran's claims folder, if in order, should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011). 

